Citation Nr: 0533261	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected costochondritis.

4.  Entitlement to an increased disability rating for 
service-connected actinic keratoses, bilateral hands, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected umbilical hernia.

7.  Entitlement to service connection for glossopyrosis, 
mouth and tongue.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).  The veteran subsequently 
relocated, and his appeal is currently within the 
jurisdiction of the RO in Chicago, Illinois.

Procedural history

The veteran had active service from October 1981 to October 
1990 and from May 1991 to May 2002.

In December 2001, the RO received the veteran's application 
for VA compensation benefits, seeking service connection for 
various disabilities.  In a July 2002 rating decision, the RO 
granted service connection for actinic keratoses of the 
bilateral hands, evaluated as 10 percent disabling, as well 
as for costochondritis, hemorrhoids, and an umbilical hernia, 
each evaluated as noncompensably disabling.  The RO denied 
service connection for acne, glossopyrosis of the mouth and 
tongue, asbestos exposure, tuberculosis, a respiratory 
disorder, viral conjunctivitis, left Achilles tendonitis, 
right and left knee disorders, a left shoulder disorder, 
hearing loss, hyperlipidemia, and cellulitis.  The veteran 
disagreed with the July 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2003.

In connection with his appeal, in August 2004, the veteran 
presented personal testimony via videoconference, before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2005).  A transcript of the 
hearing is associated with the veteran's VA claims folder.

In a December 2004 decision, the Board denied service 
connection for viral conjunctivitis, left Achilles 
tendonitis, and a respiratory disability, including 
tuberculosis and residuals of asbestos exposure.  The 
remaining issues on appeal were remanded for additional 
evidentiary development.  After such development was 
accomplished, a supplemental statement of the case was issued 
in April 2005 pertaining to the seven issues above.  The 
veteran's claims folder has been returned to the Board for 
additional appellate proceedings.  

Issues not currently on appeal

The veteran submitted a statement in August 2004 indicating 
that he wished to withdraw his appeal of the issues of 
service connection for hyperlipidemia and residuals of 
cellulitis.  In its December 2004 decision, the Board 
determined that the criteria for withdrawal of the veteran's 
substantive appeal as to the issues of service connection for 
hyperlipidemia and residuals of cellulitis had been met.  
That issue is therefore no longer on appeal and will be 
discussed no further herein.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
[holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease]; see also 38 C.F.R. § 20.204 (2005).

As noted above, in its December 2004 decision, the Board 
denied service connection for viral conjunctivitis, left 
Achilles tendonitis, and a respiratory disability, including 
tuberculosis and residuals of asbestos exposure.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2005).  

While the matter was in remand status, in an April 2005 
rating decision, the RO granted service connection for 
tendonitis of the left shoulder and right knee strain.  The 
grant of service connection for these disabilities 
constitutes a full award of the benefit sought on appeal with 
respect to the issues of service connection for left shoulder 
and right knee disabilities.  It is noted that the veteran 
did not perfect an appeal with the down-stream elements of 
compensation level or effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In its December 2004 decision, the Board noted that although 
the veteran had submitted a notice of disagreement with an 
October 2002 rating decision denying service connection for 
hearing loss, a statement of the case addressing the matter 
had not yet been issued.  Accordingly, the Board remanded the 
matter to correct this procedural deficiency.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

A review of the record indicates that in May 2005, the RO 
issued the veteran a statement of the case addressing the 
issue of service connection for hearing loss.  
The veteran was advised of his appeal rights, and he was 
specifically informed that he had 60 days in which to perfect 
his appeal of that issue.  Neither the veteran nor his 
representative submitted a substantive appeal within the 
applicable time period.  Although the veteran's 
representative listed the issue of service connection for 
hearing loss in his July 2005 Informal Hearing Presentation, 
in the absence of a timely filed substantive appeal that 
issue is not before the Board on appeal.  
See 38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2005) [defining Board's 
jurisdiction].

Thus, the remaining issues on appeal are the seven issues 
which are set forth on the cover page of this decision.

Remanded issue

The Board will reach a decision on the first six issues 
listed above.  As set forth in more detail below, a remand is 
necessary with respect to the issue of entitlement to service 
connection for glossopyrosis.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran's acne had its inception in service.

2.  X-ray studies of the veteran's left knee revealed 
arthritis within the first post-service year.  Additional 
evidence documents the veteran's complaints of left knee pain 
and stiffness.  

3.  The veteran's service-connected costochondritis is 
manifested by past subjective complaints of chest pain, with 
no objective abnormalities evident on examination.  

4.  The veteran's actinic keratoses of the bilateral hands, 
is manifested by constant, multiple, erythematous lesions on 
both hands, affecting 33% of the exposed body area.

5.  The veteran's hemorrhoid disability is manifested by 
thrombotic hemorrhoids which frequently recur, with no 
indication of fissure, anemia or persistent bleeding.

6.  The veteran's service-connected umbilical hernia 
disability is manifested by subjective complaints of a 
pinching sensation, with no objective abnormalities evident 
on examination.

7.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's four service- 
connected disabilities that are the subject of this appeal so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Acne was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Left knee arthritis may be presumed to have been incurred 
in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for a compensable disability rating for 
costochondritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5321 (2005).

4.  The criteria for a 30 percent rating for actinic 
keratoses, bilateral hands, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7806 (2002) and (2005).

5.  The criteria for a 10 percent disability rating for 
hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2005).

6.  The criteria for a compensable disability rating for an 
umbilical hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).

7.  The criteria for increased disability ratings for any of 
the four service-connected disabilities on appeal on an 
extra-schedular basis are not met. 38 C.F.R. § 3.321(b)(1) 
(200

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for acne and a left knee 
disorder.  He also seeks higher ratings for four service-
connected disabilities.  As is described elsewhere in this 
decision, the issue of the veteran's entitlement to service 
connection for glossopyrosis is being remanded for further 
development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these six issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 2002 rating decision, and by the January 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, letters were 
sent to the veteran in August 2002 and December, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  The August 2002 letter 
explained in detail the elements that must be established in 
order to grant service connection.  

Although some of the issues on appeal pertain to issues 
regarding increased ratings, additional VCAA notification 
regarding these matters is not necessary.  See VA O.G.C. 
Prec. Op. No. 8-2003 (December 22, 2003) [holding that 
section 5103(a) does not require VA to provide another notice 
of the information and evidence necessary to substantiate an 
issue newly raised in the notice of disagreement].  In any 
event, in the December 2004 VCAA letter, the veteran was 
advised that in order to establish entitlement to an 
increased rating for his service-connected disabilities, the 
evidence must show that such disabilities had increased in 
severity.  He was asked to submit recent medical evidence.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the August 
2002 and December 2004 VCAA letters, the RO informed the 
veteran that the RO would get such things as medical records, 
employment records, or records from other Federal agencies.  
The veteran was also notified that VA would assist him in 
obtaining a VA examination and medical opinion.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The August 2002 letter informed the veteran that he must 
"Complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information."  He was further advised that although VA would 
assist him in obtaining evidence such as medical records, he 
was responsible for providing enough information to request 
such records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Even though the August 2002 and December 
2004 letters did not specifically request that the veteran 
provide "any evidence in [his] possession that pertains to 
the claim" (as stated in 38 C.F.R. § 3.159 (b)), the Board 
does not believe that the veteran's claims have been 
prejudiced by this omission.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  It is noted that the 
veteran was informed at the time of his hearing that he could 
submit additional evidence, and was afforded additional time 
to do so.  In fact, the record shows that he thereafter 
submitted additional evidence which was duly considered by 
the RO.  

In summary, the Board finds that August 2002 and December 
2004 letters adequately notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letter requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  While that was 
not done in this case, the Board does not believe that the 
veteran has been prejudiced by such error in timing.  
Following receipt of the letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to his claim, and the veteran's claims 
were readjudicated in the January 2003 Statement of the Case 
and in an April 2005 Supplemental Statement of the Case.  
Accordingly, the Board finds that any timing deficiency in 
VA's notice to the veteran has since been rectified.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records for his second term of service.  While these records 
did not include records for the veteran's first term of 
service, the veteran later submitted those records with a 
waiver of initial RO consideration, and they have been 
considered by the Board.  At his hearing, the veteran 
identified private treatment records from Dr. P., which 
likewise had not been considered by the RO.  The veteran was 
afforded additional time to submit those records, and in 
August 2004, he did submit them along with a waiver of 
initial RO consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
[The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver].  The veteran also stated 
that Dr. P. is the only doctor he has seen since his 
retirement from active service.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

Pursuant to the Board's December 2004 remand, the veteran was 
afforded VA medical examinations in connection with his 
claims.  The reports of these examinations provide the 
necessary medical opinions as well as sufficient reference to 
the pertinent schedular criteria where necessary.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a hearing before a Member of the Board, and as 
discussed in the Introduction, he presented personal 
testimony via videoconference, before the undersigned 
Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits with respect to these six issues.



Service connection claims

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additional law and regulations will be set forth where 
appropriate below.



1.  Entitlement to service connection for acne.

The veteran seeks service connection for acne.  He contends 
that he was treated for acne in service and continues to 
suffer from outbreaks of acne.  The RO has denied service 
connection for acne on the basis that such condition existed 
prior to the veteran's active service and was not aggravated 
therein.  After careful consideration of the veteran's 
contentions, as well as the evidence compiled by and on his 
behalf, the Board finds that service connection for acne is 
warranted.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2005).

Continuity of symptomatology

The mere fact of an in-service disease is not enough; there 
must be evidence of a chronic disability resulting from that 
disease. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the  claim. 38 C.F.R. § 
3.303(b) (2005).



Analysis

At his October 1981 service entrance medical examination, the 
veteran denied a history of skin diseases.  The veteran's 
skin was normal on clinical evaluation and no other pertinent 
abnormalities were recorded.  

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
veteran's service entrance medical examination report is 
negative for the presence of acne.  Therefore, the Board 
finds that a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 
VA O.G.C. Prec. Op. No. 3-2003.  

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
acne.  In this regard, there are no medical records showing 
that the veteran received treatment for acne prior to 
service.  The only indication that the veteran's acne 
preexisted service is a February 1992 notation in the service 
medical records to the effect that the veteran reported that 
he had had acne since he was a teenager.  The Board finds 
that the veteran's lay statement to the effect that he had 
"acne" as a teenager, standing alone, does not rise to the 
level needed to meet the standards of clear and unmistakable 
evidence of the pre-service existence of a chronic cystic 
acne disorder.  Although the veteran is competent to provide 
his own law observations, such as he had blemishes as a 
teenager, he is not competent to provide a self-diagnosis, 
such a chronic acne.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training are 
not competent to comment on medical matters such as 
diagnosis]. 
Indeed, it appears that the veteran, before service, did not 
seek medical attention for his blemishes.

Even assuming arguendo that such statement was clear and 
unmistakable evidence of a pre-service disability, however, 
the Board notes that the record contains no indication, much 
less clear and unmistakable evidence, that any pre-existing 
acne disability was not aggravated during service.  Thus, the 
Board must conclude that the veteran's acne did not preexist 
his active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the veteran currently has 
acne [Hickson element (1)] which had its inception in service 
[element (2)].  In this regard, the veteran's service medical 
records show treatment for chronic cystic acne on a regular 
basis beginning in March 1982.  At his November 2001 service 
separation medical examination, the veteran reported a 
history of treatment for acne during service, and objective 
examination revealed acne on the veteran's face and trunk.  
Finally, the post-service medical records show notations of 
residuals of acne, including at the most recent VA medical 
examination in January 2005.  Thus, elements (1) and (2) have 
been met.

There remains the matter of element (3), medical nexus.  
Although there is no of record a specific medical nexus 
opinion, none is needed under the circumstances here 
presented.  The medical evidence of record shows continuity 
of acne symptomatology starting in service, through the 
separation examination in November 2001, and at the most 
recent VA examination in January 2005.
The provisions of 38 C.F.R. § 3.303(b) are therefore for 
application.

In summary, for reasons and bases expressed above, the Board 
finds that the evidence of record is supports the award of 
service connection for acne.  The benefit sought on appeal is 
accordingly granted.

2.  Service connection for a left knee disorder.

The veteran also seeks service connection for a left knee 
disorder.  He contends that he injured his left knee in a 
fall from a ladder in 1993 and has experienced left knee 
symptoms since that time.  

Pertinent Law and Regulations

Where a veteran served continuously for 90 days or more 
during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d) (2005).



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, the record 
contains a January 2005 VA medical examination report noting 
a diagnosis of traumatic arthritis of the left knee.  Element 
(1) is accordingly satisfied.

Turning to element (2), in service disease or injury, the 
veteran has attributed his left knee disability to a January 
1993 incident in which he fell from a ladder.  The service 
medical records confirm that the veteran sought treatment 
after falling from a ladder in January 1993.  These records, 
however, are entirely silent for any complaint or finding of 
a left knee injury.  Rather, the veteran consistently 
complained of only a right knee injury following this 
incident.  Indeed, he complained of right knee symptoms of 
several occasions thereafter.  [As was noted in the 
Introduction, service connection has recently been granted 
for right knee strain.]  The records of treatment following 
this injury, however, are entirely negative for any complaint 
or finding of a left knee injury or disability.  

There is, however, a notation in the veteran's service 
medical records that he sought treatment in November 1982 for 
an abrasion of the left patella.  This report arguably 
constitutes evidence of a left knee injury.  

More significantly, however, there is evidence of arthritis 
within the one year presumptive period after service.  As has 
been discussed above, service connection for arthritis may be 
established based on a legal presumption by showing that such 
condition was manifested to a compensable degree within one 
year from the date of separation from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the record contains a December 2002 X-ray 
report showing that the veteran's left knee exhibited minimal 
spurring.  The veteran left military service in May 2002, so 
the December 2002 report is within the one year presumptive 
period.    
Moreover, such minimal spurring is compensable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), which 
provides for a 10 percent disability rating based on X-ray 
evidence of arthritis in a major joint. 

These findings were confirmed by X-ray studies conducted at 
the time of the January 2005 VA medical examination which 
showed traumatic arthritis.  The Board finds that the 
December 2002 X-ray evidence, together with evidence showing 
that the veteran complained of left knee pain and stiffness 
within the first post-service year, provides sufficient 
ground on which to award service connection for left knee 
arthritis on presumptive basis.  See 38 U.S.C.A. § 1112; 38 
C.F.R. 
§§ 3.307, 3.309 (2005); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Under the circumstances here presented, a medical nexus 
opinion [(element (3)] is not required.  The statutory 
presumption, in other words, provides a nexus between the 
current disability (traumatic arthritis identified in January 
2005) and presumed in-service incurrence [elements (1) and 
(2)]. 

There is, however, one medical nexus opinion of record, which 
was rendered by a VA examiner in January 2005.  In that 
opinion, the examiner diagnosed left knee traumatic 
arthritis, but indicated that such condition was "less 
likely than not" related to the veteran's active service on 
the basis that there was no documentation of a left knee 
injury or condition in service.  Given the existence of this 
negative nexus opinion, the Board must consider whether the 
presumption of in-service incurrence found in 38 C.F.R. §§ 
3.307, 3.309 has been rebutted.  See 38 C.F.R. § 3.307(d) 
(2005).   

After a review of the record, the Board finds that the facts 
upon which that opinion was based were flawed.  The 
examiner's conclusion that the record contained no evidence 
of a left knee injury or condition in service was incorrect.  
As set forth above, the service medical records show that the 
veteran was treated for an abrasion of the left proximal 
patella in November 1982.  Thus, the Board believes that the 
VA examiner's opinion is premised on a faulty reading of the 
record and is therefore entitled to little probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion is no better than the 
history upon which it is based].   Accordingly, the 
presumption of in-service incurrence has not been rebutted.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for left knee 
arthritis is warranted.  

Increased rating claims

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Specific law and regulations will be discussed where 
appropriate below.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected costochondritis.

Factual background

The veteran's service medical records show that in March 1986 
he was treated for musculoskeletal chest pain.  In April and 
June 1993, he again sought treatment for chest pain, worse 
with movement.  The assessment was costochondritis.  In 
January 1996, the veteran sought treatment for a stabbing 
sensation in his right upper chest.  The assessment was 
costochondritis.  In April 2001, the veteran was treated for 
left rib cage pain.  

At a January 2002 medical examination conducted in connection 
with the veteran's application for VA compensation benefits, 
the veteran's complaints included recurrent chest discomfort 
with pain shooting across is chest.  Examination was normal 
in all pertinent respects.  The diagnoses included 
costochondritis with recurrent chest pain, no objective 
abnormalities noted.  

In a July 2002 rating decision, the RO granted service 
connection for costochondritis, each evaluated as 
noncompensably disabling.  The veteran disagreed with the 
assigned disability rating.

At his August 2004 Board hearing, the veteran testified that 
he currently experienced no symptoms related to his service-
connected costochondritis.  

In a January 2005 VA medical examination report, the examiner 
indicated that there were no symptoms or sequelae or 
disability related to costochondritis on examination.  

Analysis

Assignment of diagnostic code

The rating schedule does not specifically provide criteria 
for rating costochondritis.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disability under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  See 38 C.F.R. § 4.20.  

The RO has evaluated the veteran's costochondritis by analogy 
to an injury to the muscles of the chest wall.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2005).  
The Board agrees.  After evaluating the evidence of record, 
the Board finds that the veteran's costochondritis, which is 
manifested by past complaints of chest pain, is most closely 
analogous to injury of the muscles of the chest wall (Code 
5321).  The veteran and his representative not contended 
otherwise. 



Schedular criteria

For severe or moderately severe impairment due to injury to 
the muscles of the chest wall, a 20 evaluation is assigned.  
A 10 percent rating is warranted for moderate impairment.  
For slight impairment, a zero percent evaluation is 
appropriate.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

The Board observes in passing that the words "slight", 
"moderate" and "moderately severe" are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Schedular rating

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of a compensable rating for 
costochondritis.  

In order to warrant a compensable rating for costochondritis 
under Diagnostic Code 5321, the evidence must show that the 
veteran's disability picture is manifested by symptoms which 
more nearly approximate moderate impairment.  In this case, 
the veteran has reported that his disability is manifested, 
at worst, by chest discomfort.  He has not argued, nor does 
the evidence show, that his disability is productive of 
moderate impairment.  Indeed, no examiner has ever 
characterized the veteran's costochondritis as more than 
mild.  

Crucially, at the veteran's August 2004 Board hearing and at 
the January 2005 VA medical examination, the veteran 
indicated that he was experiencing no symptoms related to 
costochondritis.  No objective pathology has been identified 
on post-service medical examination.  In view of these 
factors, the veteran's disability is at worst described as 
slight.  A compensable rating is accordingly not warranted 
under 38 C.F.R. § 4.73, Diagnostic Code 5321.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In this case, DeLuca considerations are inapplicable, since a 
joint is not involved, nor is limitation of motion.  
Moreover, even if DeLuca factors were for consideration, 
since the veteran's disability is asymptomatic no additional 
disability could be awarded in any event.  

Conclusion

In summary, for reasons expressed immediately above, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable schedular rating for the 
veteran's service-connected costochondritis.  

In the interest of economy, Fenderson considerations and the 
matter of referral fro an extraschedular rating will be 
discussed together with the other increased rating issues 
below.

4.  Entitlement to an increased disability rating for 
service-connected actinic keratoses, bilateral hands, 
currently evaluated as 10 percent disabling.

Factual background

The veteran's service medical records show that he was 
treated on numerous occasions for actinic keratosis of the 
hands.  At his November 2001 military separation medical 
examination, the veteran reported a history of treatment for 
various conditions, including actinic keratosis.  

The veteran submitted an application for VA compensation 
benefits in December 2001.  In January 2002, the veteran was 
afforded a medical examination in connection with his claim.  
His complaints included a skin condition of the hands.  
Specifically, he reported crusty painful spots on his hands.  
The diagnoses included bilateral actinic keratosis with 
recurrent skin lesions.  The examiner noted that the veteran 
was able to perform grasping, twisting, writing, and 
touching.  

Post-service medical records show that in January 2003, the 
veteran was treated by H.P.P, a private dermatologist, for 
persistent scaly tender lesions on his hands.  The 
assessments included actinic keratosis, which was treated 
with cryotherapy.  

At his August 2004 hearing, the veteran testified that he was 
treated by a dermatologist on a regular basis for actinic 
keratosis on his hands.  He indicated that he had had spots 
frozen off his hands and that it was difficult to make a fist 
or grasp objects following such procedure.  

At a January 2005 VA medical examination, the examiner noted 
that the veteran had been treated for actinic keratosis on 
multiple, multiple occasions in service.  The veteran 
indicated that he currently suffered from scaly lesions on 
his hands which were discolored or crusty.  He used lotion 
for treatment.  In addition, since his separation from 
service, he indicated that he had been treated by a 
dermatologist who removed lesions by freezing.  He indicated 
that this caused blistering and discomfort which lasted 
approximately 2 weeks.  The veteran indicated that otherwise 
he experienced no pain or systemic symptoms.  Objective 
examination showed multiple erythematous confluent macular 
crusty lesions on the hands, bilaterally.  The extent of the 
diseased area was 5% of the total body area and 33% of the 
exposed body area.  The size of the lesions were 1/2 inch, with 
some scarring and disfigurement on the hands.  Color 
photographs were provided.  The veteran did not exhibit 
exfoliations or ulcerations, but there was crusting on the 
hands.  There were no systemic or nervous manifestations.  
The diagnoses were actinic keratosis affecting the hands, 
more likely than not related to military service.  

Analysis

Assignment of diagnostic code

The RO has evaluated the veteran's actinic keratosis by 
analogy to new growths of the skin.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2005).  Such disability is evaluated as 
eczema under the criteria set forth at Diagnostic Code 7806.  
Given the nature of the veteran's disability, the Board finds 
the rating criteria applied by the RO are appropriate.  See 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. § 
4.20 (2005).  The veteran and his representative have not 
suggested any alternative diagnostic code.

Schedular criteria

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO has considered the veteran's claim under 
both the original and amended rating criteria and the veteran 
has been duly notified.  The Board will therefore proceed 
with consideration of this appeal, applying the version of 
the criteria which is more favorable to the veteran, subject 
to the effective date limitations set forth at VA O.G.C. 
Prec. Op. No. 3-2000, 65 Fed. Reg. 33,421 (2000).  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is assigned where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  

Schedular rating

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 30 
percent rating for actinic keratosis, bilateral hands, have 
been met, under both the old or the amended criteria.  

As set forth above, the record shows that the veteran's 
disorder is manifested by constant, multiple erythematous 
lesions on both hands.  The Board finds that these 
manifestations more nearly approximate the criteria for a 30 
percent rating under the former rating criteria in effect 
prior to August 30, 2002.  In addition, the Board observes 
that at the January 2005 VA medical examination, the examiner 
estimated that the veteran's actinic keratoses affected 33% 
of the exposed body area.  Such findings fall squarely within 
the requirements for a 30 percent rating under the amended, 
and current, rating criteria.  

The record does not show that the criteria for a rating in 
excess of 30 percent for actinic keratoses have been met, 
either under the former or the current rating criteria.  The 
record contains no indication that the veteran's actinic 
keratoses is manifested by systemic or nervous 
manifestations, nor is there evidence of exfoliation or 
ulceration, nor does the veteran appear to contend that such 
is the case.  Indeed, at the January 2005 VA medical 
examination, the examiner specifically indicated that such 
manifestations were not present.  

Moreover, the veteran's actinic keratoses have never been 
described as exceptionally repugnant.  The Board has reviewed 
the color photographs provided in the record on appeal and 
does not find them to be exceptionally repugnant.  

Finally, it is noted that the evidence does not show, nor 
does the veteran contend, that more than 40 percent of the 
entire body is affected by actinic keratoses, nor does the 
disorder require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  

In summary, the evidence shows that the veteran's actinic 
keratoses of the bilateral hands is manifested by constant, 
multiple erythematous lesions on both hands affecting 
approximately 33 percent of the exposed body area.  Given 
this symptomatology, the Board finds that a 30 percent rating 
is appropriate.  
To that extent, the appeal is allowed.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

Factual Background

The veteran's service medical records show that he was 
treated on several occasions in connection with his 
complaints of rectal bleeding and hemorrhoids.  For example, 
in August 1995, he underwent an IRC (infrared coagulation) 
procedure with good results.  In January 1996, he was treated 
for a small, thrombosed external hemorrhoid and was treated 
conservatively.  

At his November 2001 military separation medical examination, 
the veteran reported a history of treatment for various 
conditions, including hemorrhoids.  On objective examination, 
the veteran's anus and rectum were normal.  

In January 2002, the veteran was afforded a medical 
examination in connection with his application for VA 
compensation benefits.  His complaints included recurring 
bleeding hemorrhoids.  Examination showed a small, external 
hemorrhoid.  Otherwise, rectal examination was within normal 
limits.  The diagnoses included hemorrhoids with no 
suggestion of malnutrition or anemia.  

At his August 2004 Board hearing, the veteran testified that 
the only problem he was currently having with his hemorrhoid 
disability was that "they are out and noticeable."  
Transcript, p. 7.  He indicated that he used over the counter 
medication to treat himself.  He denied bleeding.  

At a January 2005 VA medical examination, the veteran stated 
that his hemorrhoids had been present since 1995.  He 
reported minimal fecal staining approximately once weekly, 
but denied loss of sphincter control or the need for 
protective garments.  The veteran reported that he could feel 
a hemorrhoid outside his rectum, but he was currently under 
no medical treatment and used no medication.  Objective 
examination showed a moderate thrombosed external hemorrhoid.  
Otherwise, the rectum and anus were normal with good 
sphincter control.  There were no fissures or signs of 
anemia.  Laboratory testing was normal.  After examining the 
veteran and reviewing the claims folder, the final diagnoses 
listed by the examiner included moderate sized external 
thrombosed hemorrhoid, requiring no treatment at this time.

Analysis

Assignment of diagnostic code

The veteran seeks a compensable rating for his service-
connected hemorrhoids.  The RO has assigned a noncompensable 
rating pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7336 
(2005).  Since Diagnostic Code 7336 is the only code 
specifically for hemorrhoids, either external or internal, it 
is the proper code for rating the veteran's hemorrhoids.  
Moreover, the veteran and his representative have not 
disputed the use of this diagnostic code or suggested another 
code as more appropriate.

Schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

The Board again observes that the words "mild", "moderate" 
and "frequent" are not defined in the VA Schedule for 
Rating Disabilities, and that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988), 871.  

Schedular rating

Applying the facts in this case to the schedular criteria set 
forth, and for reasons set forth immediately below, the Board 
finds that a 10 percent disability rating is warranted for 
the veteran's service-connected hemorrhoids.  

As noted, a 10 percent rating is warranted for hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The Board 
finds that the disability picture associated with the 
veteran's hemorrhoid disability more nearly approximates the 
criteria for a 10 percent rating. Specifically, the veteran's 
service medical records show that in January 1996, he was 
treated for a thrombosed external hemorrhoid.  A January 2005 
VA medical examination revealed a "moderate" thrombosed 
external hemorrhoid.  

The Board finds that this evidence shows that the veteran's 
disability is manifested by thrombotic hemorrhoids which 
frequently recur.  Although there is no evidence that the 
hemorrhoids are irreducible, with excessive redundant tissue, 
the Board believes that the evidence of record presents a 
disability picture which approximates that which calls for a 
10 percent rating.  See 38 C.F.R. § 4.7 (2005).  Thus, a 10 
percent rating is warranted.  

The medical evidence of record, however, does not indicate 
that a rating in excess of 10 percent is warranted.  For 
example, there is no indication of fissure, anemia or 
persistent bleeding as would be required for a rating of 20 
percent disabling.  Indeed, repeated examinations have shown 
no evidence of bleeding, fissure or anemia.  

In summary, the veteran's hemorrhoid disability meets the 
criteria for a 10 percent rating.  To that extent, the appeal 
is allowed.  

6.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of an umbilical 
hernia.

Factual background

The veteran's service medical records show that in October 
1995 he underwent surgical repair of an umbilical hernia with 
good results.  

At his November 2001 military separation medical examination, 
the veteran reported a history of treatment for a hernia.  
Examination was normal in all pertinent respects, including 
the abdomen.  The examiner indicated that no hernia was 
present.  

The veteran submitted an application for VA compensation 
benefits in December 2001.  In January 2002, he was afforded 
a medical examination in connection with his claim at which 
he reported a history of an umbilical hernia.  No 
abnormalities were identified on examination.  

At his August 2004 Board hearing, the veteran testified that 
he had undergone an umbilical hernia repair in 1995 or 1996 
and currently experienced a pinching sensation when 
exercising.  The veteran indicated that he did not have a 
scar from the procedure.  

At a January 2005 VA medical examination, the veteran 
reported that he had undergone an umbilical hernia repair in 
1995 or 1996.  He indicated that he had not had any problems 
since the surgery, other than a pinching type sensation.  The 
abdominal examination revealed no umbilical hernia or other 
abnormality with Valsalva maneuver or abdominal crunches.  
After examining the veteran and reviewing the claims folder, 
the final diagnoses listed by the examiner included umbilical 
hernia repair 1995 with no sequelae.  The examiner noted that 
the veteran required no treatment and required no belt or 
supportive device.  

Analysis

Assignment of diagnostic code

The veteran's umbilical hernia disability is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7339, pertaining to 
post-operative ventral hernias.  The Board does not find any 
other diagnostic codes which are more appropriate, based on 
the diagnosis and the veteran's symptomatology, and the 
veteran has not pointed to any such.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7339.

Schedular criteria

Under Diagnostic Code 7339, a zero percent rating is assigned 
for a healed, post-operative wound with no disability, belt 
not indicated.  A 20 percent rating is assigned for a small 
post-operative ventral hernia, not well supported by a belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large hernia, not well supported by a belt 
under ordinary conditions.  38 C.F.R. § 4.114, Code 7339 
(2005).

Schedular rating

Under the schedular criteria delineated above, the veteran is 
not entitled to a compensable rating for his hernia 
disability.  Repeated examination has shown no current hernia 
or pertinent objective abnormality.  Moreover, a belt is not 
indicated, and the veteran's wound is healed.  Indeed, the 
veteran concedes he has no scar.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected hernia is 
objectively asymptomatic.  Thus, a compensable rating is not 
warranted under the applicable rating criteria.  

Final matters

Fenderson considerations

In reaching its decision with respect to issues 4, 5, 6, and 
7, the Board finds that the veteran's costochondritis, 
actinic keratoses, hemorrhoids, and umbilical hernia 
disabilities have not changed appreciably since he left 
service in 2002.  Certainly, there is no evidence that any of 
the service-connected disabilities addressed in this decision 
have been significantly worse that currently rated for any 
period of time.  The veteran has pointed to no specific 
evidence that would support the assignment of staged ratings.

Extraschedular considerations

In reaching its decision with respect to issues 4, 5, 6, and 
7, the Board has also considered referral of these 
disabilities for extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2005).  However, the veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  

An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  In this case, there is no 
indication that the veteran's costochondritis, actinic 
keratoses, hemorrhoids, or umbilical hernia disabilities have 
required frequent hospitalizations.  Indeed, there is no 
evidence of any post-service hospitalization for any of these 
disabilities.  

There is also no indication that such disabilities have 
produced marked interference with employment.  The January 
2005 VA Compensation and Pension examination report is 
instructive in this regard.  It reads in pertinent part as 
follows:

[The veteran] states that he has not worked since August 
of 2003, but during that year of 2003 he did not miss 
any work because of any service claimed or service-
connected conditions or any other health problems.  When 
asked why he has not worked since August of 2003, he 
states [that ] he is drawing unemployment, and he is 
milking it until [it] runs out."   

In addition, no examiner has identified any exceptional or 
unusual clinical presentation.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).


ORDER

Entitlement to service connection for acne is granted.

Entitlement to service connection for left knee arthritis is 
granted.

Entitlement to a compensable disability rating for 
costochondritis is denied.

Entitlement to an initial 30 percent disability rating for 
actinic keratoses, bilateral hands, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 10 percent disability rating for 
hemorrhoids is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable disability rating for an 
umbilical hernia is denied.


REMAND

7.  Entitlement to service connection for glossopyrosis, 
mouth and tongue.

The veteran also seeks service connection for glossopyrosis.  
He claims that he developed this condition in service and 
continues to experience recurrent oral lesions.  

The service medical records confirm that in September 1993 
the veteran sought treatment for sores in his mouth, burning 
of his tongue, and a lesion on his left lower lip.  The 
diagnosis was glossopyrosis.  At a January 2002 medical 
examination, the veteran reported having lesions of the 
mouth.  

Pursuant to the Board's December 2004 remand instructions, 
the veteran underwent a VA medical examination in January 
2005 to determine the existence, nature and etiology of any 
current disorder of the mouth.  Although the examiner was 
unable to identify any current disability of the mouth, he 
recommended further evaluation by an Ear, Nose, and Throat 
specialist.  Such examination has not yet been completed, 
despite the Board's December 2004 remand instructions that 
"[i]f specialist consultations are deemed to be necessary by 
the examiner, arrangements for such should be made."

Accordingly, another remand of this matter is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998) [holding that where 
remand instructions are not followed, the Board errs as a 
matter of law when it fails to ensure compliance].

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded an 
examination by an Ear, Nose, and Throat 
specialist to determine the existence, 
nature, and etiology of any current 
disorder of the mouth.  The examiner is 
asked to review the claims folder in 
conjunction with the examination and 
render an opinion as to whether it is at 
least as likely as not that any current 
disorder of the mouth identified on 
examination is causally related to the 
veteran's active service or any incident 
therein.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

2.  After the actions requested above 
have been completed, VBA should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


